COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  IN THE INTEREST OF A. N. G., A                  §             No. 08-19-00088-CV
  CHILD,
                                                  §                Appeal from the
                        Appellant.
                                                  §              383rd District Court

                                                  §           of El Paso County, Texas

                                                  §              (TC# 2010CM094)

                                              §
                                            ORDER

       On May 1, 2019, the Court suspended the appellate deadlines and ordered the trial court to

conduct a hearing to determine whether Appellant is unable to afford to pay costs on appeal. The

trial court conducted the hearing, and on May 24, 2019, the court entered an order finding that

Appellant is able to afford to pay costs on appeal. Appellant has not filed a motion to challenge

the trial court’s order or an extension motion. See TEX.R.CIV.P. 145(g)(2). Therefore, Appellant

will not be allowed to proceed without payment of costs on appeal. The suspension of the appellate

deadlines is lifted. The record is due July 19, 2019.

       IT IS SO ORDERED this 19th day of June, 2019.

                                                        PER CURIAM
Before McClure, C.J., Rodriguez and Palafox, JJ.